Citation Nr: 0336100	
Decision Date: 12/22/03    Archive Date: 12/29/03

DOCKET NO.  02-21-241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to 
establish basic eligibility to entitlement to death benefits.  


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in September 
2002, a statement of the case was issued in October 2002, and 
a substantive appeal was received in November 2002.  

Finally, the Board notes that appellant submitted new 
evidence after 90 days following the mailing of the notice to 
her that her appeal has been certified to the Board for 
appellate review and that the appellate record has been 
transferred to the Board.  Appellant did not file a motion 
for good cause to show why evidence was submitted after the 
90-day period.  38 C.F.R. § 20.1304(a) (b).  Therefore, 
evidence submitted following the 90-day period will be 
referred to the agency of original jurisdiction upon 
completion of the Board's action on the pending appeal 
without action by the Board concerning the additional 
evidence.  This evidence may be treated by the agency of 
original jurisdiction as the basis for a reopened claimed, if 
appropriate.  38 C.F.R. § 1304(b)(i).  This matter is 
therefore referred to the RO for appropriate action.


FINDINGS OF FACT

1.  By decision in August 1951 the RO determined that the 
appellant did not have basic eligibility to entitlement to 
death benefits; the appellant did not file a notice of 
disagreement.  

2.  In April 2002, the appellant filed a request to reopen 
her claim.

3.  Evidence received since the August 1951 decision is 
cumulative and does not bear directly and substantially upon 
the subject matter of whether the appellant establishes basic 
eligibility to entitlement to death benefits; when considered 
alone or together with all of the evidence, both old and new, 
it does not raise a reasonable possibility of substantiating 
the claim.  


CONCLUSION OF LAW

The evidence received since the RO denied new and material 
evidence has been received to establish basic eligibility to 
entitlement to death benefits, which is final, is not new and 
material, and the claim for this benefit is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Appellant seeks VA death pension benefits based on her 
deceased husband's military service.  According to the 
record, appellant's spouse died on January [redacted], 1943.  In 
order to qualify for the death benefits she seeks, appellant 
must establish that her deceased husband had qualifying 
service.  Controlling statutory law provides that only 
certain military service is considered qualifying service for 
such benefits.  Appellant claims VA benefits as the surviving 
spouse of a veteran.  The term "veteran" means a person who 
served in the active military, naval, or air service and who 
was discharged or released under conditions other than 
dishonorable.  38 C.F.R. § 3.1(d).  The term "veteran of any 
war" means any veteran who served in the active military, 
naval or air service during a period of war.  38 C.F.R. § 
3.1(e).  

Service as a Philippine Scout is included for pension, 
compensation, dependency and indemnity compensation and 
burial allowances, except for those inducted between October 
6, 1945, and June 30, 1947, inclusive, which are included for 
compensation benefits, but not for pension benefits.  Service 
in the Commonwealth Army of the Philippines from and after 
the dates and hours when called into service of the Armed 
Forces of the United States by orders issued from time to 
time by the General Officer, U.S. Army, pursuant to the 
Military Order of the President of the United States dated 
July 26, 1941, is included for compensation benefits, but not 
for pension benefits.  Service department certified 
recognized guerrilla service, and unrecognized guerrilla 
service under a recognized commissioned officer (only if the 
person was a former member of the United States Armed Forces 
(including the Philippine Scouts), or the Commonwealth Army, 
prior to July 1, 1946) is included for compensation benefits, 
but not pension or burial benefits.  38 U.S.C.A. § 107; 38 
C.F.R. §§ 3.7, 3.40(b) and (c).  Active service will be the 
period certified by the service department.  38 C.F.R. § 
3.41.

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions: (1) the evidence is a 
document issued by the service department; (2) the document 
contains needed information as to length, time and character 
of service; and (3) in the opinion of VA the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203(a).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) has held that the Secretary 
has lawfully promulgated regulations making service 
department findings "binding on the VA for purposes of 
establishing service in the U.S. Armed Forces."  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).

New and Material

In an August 1951 decision, appellant's claim to establish 
basic eligibility to entitlement to death benefits was 
denied.  Appellant was notified of that determination.  
However, she did not file a notice of disagreement to 
initiate an appeal from the August 1951 rating decision.  The 
August 1951 decision therefore became final.  38 U.S.C.A. 
§ 7105(c).  However, when a claim is the subject of a prior 
final denial, it may nevertheless be reopened if new and 
material evidence is presented or secured.  38 U.S.C.A. § 
5108.

In April 2002, appellant requested that her claim to 
establish basic eligibility to entitlement to death benefits 
be reopened.  For claims received on or after August 29, 
2001, new evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.  For the purpose of establishing whether 
new and material evidence has been submitted, the credibility 
of the evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The decision of the RO in August 1951 was essentially based 
on the finding that the Army advised that a record of valid 
military service in the service of the U.S. Armed Forces 
could not be verified.  Specifically, the United States 
Department of the Army certified in a May 1951 document that 
appellant's spouse had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  
In connection with her current attempt to reopen her claim, 
appellant submitted a Certification from the Armed Forces of 
the Philippines, Office of the Adjutant General, dated April 
2002.  The document submitted indicates that the appellant's 
spouse served in C Company, 11th Engineering Division.  
According to the document, appellant's spouse died at Camp 
O'Donnell in January 1943.    

The above evidence received since August 1951 decision is 
new, but it is not material.  The evidence cannot demonstrate 
entitlement to VA benefits.  As noted above, VA may accept 
evidence of service submitted by a claimant, such as a DD 
Form 214, Certificate of Release or Discharge from Active 
Duty, or original Certificate of Discharge, without 
verification from the appropriate service department under 
the following conditions:  (1) the evidence is a document 
issued by the service department; (2) the document contains 
needed information as to length, time and character of 
service; and (3) in the opinion of VA the document is genuine 
and the information contained in it is accurate.  38 C.F.R. § 
3.203(a).  The evidence submitted by appellant is not a 
document issued by the service department.  The evidence 
submitted by appellant does not meet the above  requirements 
and therefore is not deemed official evidence of service.  
Additionally, the records from the service department and 
those submitted by appellant do not show recognized service 
so as to confer eligibility for VA benefits.  38 U.S.C.A. 
§ 107; 38 C.F.R. §§ 3.7, 3.40.  

In summary, appellant has provided no new and material 
evidence to reopen her claim to establish basic eligibility 
to entitlement to death benefits.  Evidence received 
subsequent to the prior denial is cumulative or redundant and 
does not, either by itself or in connection with other 
evidence of record, raise a reasonable possibility of 
substantiating her claim for basic eligibility for 
entitlement to VA benefits.  As such, the evidence received 
subsequent to the August 1951 decision is not "new and 
material" as contemplated by 38 C.F.R. § 3.156(a), and 
provides no basis to reopen appellant's.  38 U.S.C.A. § 5108.

The Board notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA). Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002) and implementing 
regulations.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003).  This newly enacted legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  

Appellant has been notified of the applicable laws and 
regulations which set forth the criteria for basic 
eligibility for VA benefits.  The discussions in the RO's 
June 2002 and July 2002 letters and October 2002 statement of 
the case have informed the appellant of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  The Board therefore finds that the notice 
requirements of the new law have been met.  Furthermore, it 
appears that appropriate service verification of service is 
of record and there is nothing to suggest that any additional 
assistance to the appellant is necessary.  The appellant has 
simply repeated identifying information already of record 
which was used to obtain the negative service department 
certification upon which the prior denial was based.  Under 
the circumstances of this case, the Board finds that no 
assistance to the appellant is necessary under 38 C.F.R. 
§ 3.159(c) (2003).  

The Board notes here that the RO apparently reviewed the 
appellant's request to reopen under the definition of new and 
material evidence applicable to claims received prior to 
August 29, 2001.  However, the Board has reviewed the appeal 
under the regulatory provisions of 38 C.F.R. § 3.156 
applicable to claims received on or after that date since the 
appellant's request to reopen was received in April 2002.  
Under 38 C.F.R. § 19.9(b)(2), the Board is permitted to 
consider law not considered by the RO.  This validity of this 
regulatory provision was upheld by the United States Court of 
Appeals for the Federal Circuit in Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339, 1349 (Fed. 
Cir. 2003).


ORDER


The appeal is denied. 


	                        
____________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



